DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, have been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7 and 10-12 are currently pending.  Claims 8 and 9 have been cancelled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure by which the “actuator assembly physically operates the manual switch by an application of force from the actuator assembly to the rearward portion of the manual switch” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to independent claim 1,
The prior art of record fails to teach or to reasonably suggest:
A remote three-way switch, comprising:
an actuator assembly disposed within a housing such that the actuator assembly is in contact with a rearward portion of a manual switch, and a wireless receiver in operable communication with the actuator assembly;
 wherein the housing is secured within a wall surface behind a forward plate, such that the housing and the actuator assembly is concealed from view when installed; 
wherein the actuator assembly physically operates the manual switch by an application of force from the actuator assembly to the rearward portion of the manual switch such that the manual switch moves from a first position to a second position to selectively open or close existing relays associated with the manual switch; and
wherein the actuator assembly is configured to actuate a switch upon receipt of a wireless signal by the wireless receiver.
With regard to independent claim 12,
The prior art of record fails to teach or to reasonably suggest:
A remote three-way switch, consisting of:
an actuator assembly disposed within a housing such that the actuator assembly is in contact with a rearward portion of a manual switch, and a wireless receiver in operable communication with the actuator assembly; 
wherein the housing is secured within a wall surface behind a forward plate, such that the housing and the actuator assembly is concealed from view when installed; 
wherein the actuator assembly physically operates the manual switch by an application of force from the actuator assembly to the rearward portion of the manual switch such that the manual switch moves from a first position to a second position to selectively open or close existing relays associated with the manual switch; and
wherein the actuator assembly is configured to actuate a switch upon receipt of a wireless signal by the wireless receiver.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carmen (US 10,587,147) teaches a load control device and a remote control for configuring and controlling operation of the load control device.
Bassali (US 8,766,770) teaches a mechanism is provided that utilizes electromechanical actuation to exert force on a button or buttons of a wall switch.
Li (US Pub. 2019/0131082) teaches a retrofit switch apparatus which is attached to a traditional switch device.
Mor (US 2007/0176788) teaches a remote control system for controlling the operation of a wall-mounted switch.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DIONNE PENDLETON/Primary Examiner, Art Unit 2689